ATTORNEY GRIEVANCE COMMISSION                     *      IN THE
OF MARYLAND                                              COURT OF APPEALS
                                                  *      OF MARYLAND
              Petitioner,
                                                  *      Misc. Docket AG
v.
                                                  *      No. 7
KIMBERLY LISA MARSHALL
                                                  *      September Term, 2018
              Respondent.
                                                  *

                                          ORDER

       This matter came before the Court on the Petition for Disciplinary or Remedial

Action of the Attorney Grievance Commission of Maryland filed pursuant to Maryland

Rule 19-737 and 19-721. The Court, having considered the Petition, the response to this

Court’s Show Cause Order entered July 3, 2018, and the record herein, it is this 28th day

of September, 2018;

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Kimberly

Lisa Marshall, be indefinitely suspended from the practice of law in the State of Maryland

for violations of Rules 1.3, 1.4, 1.5(a), 1.15(a), (b), (c), 1.16(d), 8.4(a) and (d) of the

Maryland Attorneys’ Rules of Professional Conduct; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Kimberly Lisa

Marshall from the register of attorneys in the Court and certify that fact to the trustees of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-762(b); and it is further
       ORDERED, that the Respondent, Kimberly Lisa Marshall, shall not petition for

reinstatement with this Court unless and until she has been reinstated to the practice of law

in the State of Virginia; and it is further

       ORDERED, that the Respondent, Kimberly Lisa Marshall, shall not petition for

reinstatement with this Court unless and until she has been deemed fit to practice law by a

medical provider of Bar Counsel’s choosing.



                                              /s/ Mary Ellen Barbera
                                              Chief Judge




        2018-09-28
        13:47-04:00

                                                2